Appeal (1) from a judgment Of the Cotinty Oou'rt, Kings County, sentencing appellant to serve from 10 to 15 years, after she had heeri found guilty by a jury Of robbery in the first degree, and (2) from each and every intermediate order therein made. Judgment reversed Upon the law and the facts, and a hew" trial ordered. While we fio not think that *955it was improper for the learned Trial Judge to remonstrate with the jury, six hours after they had first retired, for possible obstinacy which might have prevented agreement by them up to that time, and to tell them that he would lock them up for the night if they did not reach an agreement, nevertheless the remarks and innuendoes made in urging the jury to arrive at a verdict had great effect upon them to appellant’s prejudice. In our opinion, a new trial should be had in the interests of justice. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Wenzel, Ughetta, Hallman and Kleinfeld, JJ., concur.